Citation Nr: 1759691	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to in-service exposure to chemicals and/or herbicide agents.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Current jurisdiction is with the RO in Indianapolis, Indiana.

The Veteran testified at a videoconference hearing before a Veterans Law Judge in September 2015.  A transcript of that hearing has been associated with the claims file. The Veterans Law Judge who conducted that hearing is no longer employed by the Board. The Veteran was offered another Board hearing, but the Veteran waived another hearing and asked the Board to consider his case on the evidence of record.

This case was remanded by the Board in April 2016 to obtain medical, Social Security Administration (SSA), and service personnel records, verify the Veteran's claimed exposure to toxic chemicals (including herbicides), and obtain a VA examination and opinion regarding the etiology of the Veteran's Parkinson's disease. The directives have been substantially complied with and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Parkinson's disease was not manifested in active service or within one year of service discharge, and the Veteran's currently diagnosed Parkinson's disease is not otherwise etiologically related to such service.





CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by active service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current Parkinson's disease was caused by exposure to herbicides, pesticides, insecticides, contaminated groundwater, jet fuel spills, and toxic chemicals, to include trichloroethylene (TCE), while stationed at Mountain Home Air Force Base (AFB).

Duties to Notify and Assist

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be obtained on his behalf, or that the VA examinations he underwent in support of this claim were inadequate. No further notification or assistance is thus necessary.  The Veteran's representative, in a letter dated May 31, 2017, requested a copy of the claims file and 60 days from receipt of the file in order to review the file and "request a private medical evaluation from an expert of his own choosing."  The Veteran's representative was provided a copy of the claims file on October 5, 2017.  Although more than 60 days have passed, no additional evidence, argument or correspondence has been received from the Veteran's representative.  The Board will thus decide the case upon the evidence of record.  


Legal Criteria

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In some cases, a grant of service connection is available on a presumptive basis. Service connection may be presumed for certain chronic conditions, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of at least 10 percent within one year of the date of discharge from service. 38 U.S.C. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If a Veteran was exposed to an herbicide agent during active service, a number of diseases, including Parkinson's disease, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service. 38 C.F.R. § 3.309(e).

Analysis

Evidence in this case shows that the Veteran was formally diagnosed with Parkinson's disease in 2003.  Accordingly, the Veteran has established a current disability of Parkinson's disease.

The Veteran's contends that his Parkinson's disease was caused by exposure to herbicides or other harmful chemicals in-service while stationed at Mountain Home AFB. The Veteran contends he was exposed to toxic chemicals at the base, including TCE, and that he was exposed to aircraft that flew over areas of Vietnam where Agent Orange was used. 

In compliance with the prior Board remand, the RO requested verification of herbicide exposure during the period when the Veteran was stationed at Mountain Home AFB.  In a November 2016 email, the VA Compensation Service notified the RO that the Department of Defense has not identified Mountain Home AFB as a location where Agent Orange was used, tested, stored, or transported.  The VA Compensation Service researched the Veteran's claims, and found that Mountain Home AFB was not on the shipping supply line for Agent Orange, nor was Agent Orange ever used there.  The VA Compensation service found there is no scientific evidence available to VA showing that being in the vicinity of aircraft or equipment previously used in Vietnam can be considered as exposure to active Agent Orange or can result in long-term health effects.  Regarding TCE or other claimed chemical exposures, VA Compensation Service found no evidence of such exposures or evidence of long-term health effects associated with any such exposures.  Based on these findings, the Board concludes that the Veteran has not established in-service exposure to herbicide agents or other toxic chemicals. 

In 2013 and 2015, the Veteran's treating neurologist, Dr. A.S., referred the Veteran to a neuropsychologist, Dr. P.R., due to concerns of possible dementia, personality changes, and to establish a baseline.  Dr. P.R. indicated that Dr. A.S. found the etiology of the Veteran's Parkinson's disease to be idiopathic (of unknown cause or spontaneous origin).  However, in November 2015, Dr. P.R. indicated that based on his experience with exposures to pesticides, herbicides, and other noxious chemicals, it is at least as likely as not that the Veteran's Parkinson's disease was caused by or as a result of his exposure to Agent Orange and TCE during his military service at Mountain Home Airbase, which, per Dr. P.R., was known to have been contaminated by various noxious chemicals.

The Board notes that this opinion is based on an incorrect premise, as the Veteran has not established exposure to herbicide agents.  Moreover, the private medical opinion does not provide an explanation to connect any service-related chemical exposure to the Veteran's current disability.  Therefore, the Board accords this medical opinion reduced probative value. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In January 2017, a VA neurologist reviewed the Veteran's electronic claims file, including hearing testimony, private physician records, a buddy statement from B.S., records from SSA, and VA treatment records.  The VA neurologist also reviewed 1999 research findings of The Agency for Toxic Substances and Disease Registry (ATSDR) on potential toxic exposures, including soil, drinking water, groundwater, surface water and sediment exposure at Mountain Home AFB. The VA neurologist determined that the evidence does not support a finding that Parkinson's disease is related to the Veteran's military service, including claimed chemical exposure, such as TCE and Agent Orange at Mountain Home AFB.

The VA neurologist considered Dr. P.R.'s opinion that the Veteran's Parkinson's disease was connected to service.  However, the VA examiner found that the weight of the evidence does not support this conclusion.  The VA examiner further noted that Dr. P.R. was a neuropsychologist, who would not have training in the etiology of Parkinson's disease or in toxicology and its effects on neurological disease.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the January 2017 VA neurology examiner opinion to be the most comprehensive of the medical opinions of record, as it provides a detailed discussion of the relevant facts and evidence, as well as a thorough and reasoned explanation for its conclusion that is consistent with the evidence of record. Accordingly, the Board gives greater weight to this opinion compared to the conclusory opinion of Dr. P.R.

The Board has considered the Veteran's statements that his Parkinson's disease was incurred in service due to exposure to toxic chemicals.  However, the Veteran is not competent to provide evidence pertaining to the etiology of his Parkinson's disease because it is a complex medical issue. Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).

The Board has also considered whether a grant of service connection is available on a presumptive basis. Here, the earliest documented treatment for Parkinson's disease occurred in 2003. There is no medical evidence that the Veteran suffered from Parkinson's disease within a year of his discharge from service in 1973.

Because there is insufficient competent evidence to show that the Veteran's Parkinson's disease manifested in service or is otherwise caused by or related to his military service, service connection is not warranted.  Although the Board appreciates the Veteran's service, entitlement to service connection for Parkinson's disease is denied.  The Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, but the benefit of the doubt doctrine is inapplicable where the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for Parkinson's disease is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


